Citation Nr: 0729023	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  98-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for left 
epididymitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1957 to January 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for left epididymitis, effective December 14, 1998.  The 
Board remanded the claim for additional development in June 
2002.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran is currently in receipt of a 10 percent rating 
for left epididymitis under 38 C.F.R. § 4.115b, Diagnostic 
Code 7525 (2006).  Diagnostic Code 7525 provides for rating 
epididymitis under 38 C.F.R. § 4.115a, which provides for 
rating as a urinary tract infection.  The provisions of 
38 C.F.R. § 4.115a also include criteria for rating 
genitourinary disabilities on the basis of voiding 
dysfunction, urinary frequency, obstructed voiding, and renal 
dysfunction.  See 38 C.F.R. § 4.115a.    

In a May 1999 VA medical report, the veteran complained of 
urinary frequency and post-void dribbling.  A February 2002 
VA medical report also shows that the veteran complained of 
urinary frequency.  In a November 2005 VA medical report, the 
veteran reported chronic frequency of urination about six to 
seven times day and night.  The physicians did not provide an 
opinion as to whether the veteran's urinary frequency was 
related to his epididymitis.  The Board finds that an 
additional examination and opinion addressing the question of 
the etiology of the veteran's urinary frequency is necessary 
in order to fairly decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
genitourinary examination to determine 
the relationship between his urinary 
frequency and his left epididymitis.  
The examiner should note the daytime 
voiding interval and the frequency of 
any awakening at night to void and also 
should provide an opinion as to whether 
it is at least as likely as not that 
any current urinary frequency is 
etiologically related to epididymitis.  
If necessary, the examiner should 
attempt to reconcile the opinion with 
the medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
increased rating for left epididymitis.  
If the decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

